Name: 98/69/EC: Commission Decision of 16 December 1997 on import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia
 Type: Decision
 Subject Matter: economic geography;  tariff policy;  international trade;  animal product;  Europe
 Date Published: 1998-01-16

 Avis juridique important|31998D006998/69/EC: Commission Decision of 16 December 1997 on import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia Official Journal L 010 , 16/01/1998 P. 0042 - 0042COMMISSION DECISION of 16 December 1997 on import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia (98/69/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT) (1), as last amended by Regulation (EC) No 619/96 (2), and in particular Article 27 thereof,Having regard to Commission Regulation (EC) No 589/96 of 2 April 1996 laying down detailed rules for the application in the beef and veal sector of Council Regulation (EEC) No 715/90 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories (3), and in particular Article 4 thereof,Whereas Article 1 of Regulation (EC) No 589/96 provides for the possibility of issuing import licences for beef and veal products; whereas, however, imports must take place within the limits of the quantities specified for each of these exporting non-member countries;Whereas the applications for import licences submitted between 1 and 10 December 1997, expressed in terms of boned meat, in accordance with Regulation (EC) No 589/96, do not exceed, in respect of products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia, the quantities available from these States; whereas it is therefore possible to issue import licences in respect of the quantities requested;Whereas the quantities, in respect of which licences may be applied for from 1 January 1998, should be fixed within the scope of the total quantity of 52 100 tonnes;Whereas it seems expedient to recall that this Decision is without prejudice to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems on importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (4), as last amended by Directive 96/91/EC (5),HAS ADOPTED THIS DECISION:Article 1 The following Member States shall issue on 22 December 1997 import licences for beef and veal products, expressed as boned meat, originating in certain African, Caribbean and Pacific States, in respect of the following quantities and countries of origin:Germany:- 100,000 tonnes originating in Botswana,- 45,000 tonnes originating in Namibia.United Kingdom:- 50,000 tonnes originating in Botswana,- 1 400,000 tonnes originating in Zimbabwe,- 470,000 tonnes originating in Namibia,- 15,000 tonnes originating in Swaziland.Article 2 Licence applications may be submitted, pursuant to Article 3(3) of Regulation (EC) No 589/96 during the first 10 days of January 1998 for the following quantities of boned beef and veal:>TABLE>Article 3 This Decision is addressed to the Member States.Done at Brussels, 16 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 30. 3. 1990, p. 85.(2) OJ L 89, 10. 4. 1996, p. 1.(3) OJ L 84, 3. 4. 1996, p. 22.(4) OJ L 302, 31. 12. 1972, p. 28.(5) OJ L 13, 16. 1. 1997, p. 26.